Citation Nr: 0908631	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-23 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to extension of temporary total disability 
evaluation beyond November 30, 2004 based on need for 
convalescence following a service-connected epididymectomy 
due to epididymitis and venereal disease.   


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 






INTRODUCTION

The Veteran had active military service from November 1975 to 
October 1977.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Portland, Oregon. 

By an August 2005 rating action, the RO granted service 
connection for chronic epididymitis of the left side, claimed 
as a groin condition due to venereal disease, which 
necessitated an epididymectomy.  The RO assigned a 30 percent 
disability rating, effective from September 10, 2004.  In 
that same rating action, the RO determined that the Veteran 
was entitled to a temporary 100 percent evaluation under 38 
C.F.R. § 4.30 for convalescence following the epididymectomy, 
from September 27, 2004 to October 30, 2004.  The RO further 
noted that from November 1, 2004, the Veteran's 30 percent 
rating for his service-connected status-post epididymectomy 
would be reinstated.     

In a statement from the Veteran, received in September 2005, 
the Veteran maintained that his temporary 100 percent 
evaluation should have been granted until March 2005.  By a 
December 2005 rating action, the RO granted an extension of 
the Veteran's temporary 100 percent evaluation through 
November 2004, followed by the reinstatement of the 30 
percent rating (effective December 1, 2004) for his status-
post epididymectomy.  

In a subsequent statement received in December 2005, the 
Veteran contended that his temporary 100 percent evaluation 
should have been granted until May 2005.  By a January 2006 
rating action, the RO denied the Veteran's request for an 
extension of his temporary total disability rating based on 
convalescence under 38 C.F.R. § 4.30.  He filed a notice of 
disagreement in April 2006 and a statement of the case was 
issued in May 2007.  In July 2007, the Veteran submitted a 
timely substantive appeal (VA Form 9).    


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A preliminary review of the Veteran's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In August 2008, the RO received a 
statement from the Veteran, dated in July 2008.  In the 
statement, the Veteran requested a hearing.  He did not 
specify the type of hearing desired.  To date, a hearing has 
not been scheduled and the veteran has not withdrawn his 
request.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules video conference hearings and 
hearings before a Veterans Law Judge held at the RO (Travel 
Board), a remand of this matter to the RO is warranted.

On remand, the RO should clarify what type of Board hearing 
the Veteran wants (a video conference or Travel Board 
hearing).  The RO should then take appropriate action to 
schedule such a hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be asked to specify the 
type of Board hearing he desires.  If the 
Veteran wants either a video conference or 
a Travel Board hearing, the RO should 
schedule such hearing before a Veterans 
Law Judge, pursuant to the August 2008 
request.  The RO should notify the Veteran 
and his representative of the date and 
time of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2008).  After the 
hearing is conducted, the matter should be 
returned to the Board in accordance with 
current appellate procedures.

If the Veteran no longer desires a Board 
hearing, a signed writing to that effect 
should be placed in the claims file, and 
the claims file should be returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

